﻿On behalf of the Mongolian delegation, I should like to offer Mr. De Marco our sincere congratulations on his unanimous election to the lofty post of President of the General Assembly at its forty-fifth session and to wish his every success in the performance of his important duties. His election is a tribute to his personal qualities as an outstanding statesman of Malta, and also to the widely recognised and active contribution of his country to the work of the United Nations.
The Mongolian delegation also pays a tribute to his predecessor, Mr. Garba of Nigeria, for his skilled guidance of the work of the forty-fourth regular session and the three special sessions of the General Assembly, which dealt with very important problems of our day. 
We warmly congratulate the delegation of Liechtenstein on the accession to the United Nations and we wish them every success in their noble work.  
The work of the forty-fifth session of the General Assembly has begun at a most significant moment in history. The year drawing to a close has on the whole fostered the positive breaks that have emerged of late. This year's historic events have made it a watershed. The cold war is over, a new era in international relations, based on the active, peaceful co-,existence of States in conditions of interdependence, has began, following the United States-Soviet Union summit meeting in Malta, the global confrontation between those two countries has virtually given way to an enlightened partnership. The level of confidence and Mutual understanding between East and Nest has been raised to new heights. Europe has made great strides towards unification. Positive results can be observed in the settlement of some regional conflicts, k constructive search is continuing in various areas of the disarmament process. 
The role of the United Nations as a major instrument of peace, collective security and international cooperation, is ever-expanding. Namibia has gained the independence for which it fought so long.  
Despite these radical changes, we must however note the lack of tangible progress in resolving а number of global and regional problems such as underdevelopment, the external debt ecological imbalance and the crisis in the Middle last among others. Moreover, a new and highly dangerous source of tension has emerged. In short, today’s world is quite contradictory and an intensification of efforts to reinforce the positive trends and find optimal solutions to existing problems, still remains an urgent task of the world community.
In Europe, the normalisation of international relations on the regional level is continuing. Events of historic magnitude have taken place recently. The countries of Eastern Europe have taken a decisive step towards democratisation and renewal of their societies, λ united Germany has emerged. The Helsinki process is gaining new momentum. The Mongolian People’s Republic welcomes the convening in Paris, in November, of the summit meeting of the countries participating in the Conference on Security and Co-operation in Europe. We expect that one of its most important results will be the conclusion of an agreement on the reduction of conventional armaments on the European continent.
The successful advancement of the all-European process and the changing nature of the relations between the two largest military and political groupings are bringing about an improvement in the overall political climate and are helping to prepare solid ground for new and concrete steps towards disarmament.
We are encouraged by the recent statements of the leaders of the Soviet Union and the United States to the effect that they will put forth new efforts with a view to completing, as early as this year, the agreement on the reduction of strategic offensive armaments. 
Mongolia would also like to see the early conclusion of the convention on banning chemical weapons.
The Mongolian delegation shares the concern over the lack of progress towards an agreement on the complete prohibition of nuclear-weapon tests. The strengthening of the non-proliferation regime and the cessation of the technological arms race are assuming ever greater importance. The Mongolian Republic believes that disarmament measures, including those relating to conversion, should be carried out in close conjunction with development efforts.
The Asia-Pacific region has been attracting increasing attention from the world community, especially of late. Though the development of events is quite complex, we view the general political situation in the region as positive. This is reflected, in particular in the growing willingness of the countries of the region to engage in dialogue and co-operation, and in the increasing trust and mutual understanding among them. In other words, the times when ideological and other differences stood in the way of greater co-operation are fading away.
New and earnest steps are being taken to resolve some of the regional conflicts. Mongolia welcomes the steps taken towards a final settlement of the Cambodian conflict, namely, the agreement reached by the five permanent members of the Security Council on the framework for its settlement, the acceptance of relevant documents by the Cambodian parties, and the formation of the Supreme National Council of Cambodia. In this regard, the efforts made by the United Nations and all the countries concerned are highly commendable.
Certain encouraging signs can be discerned on the Korean peninsula as well. We are hopeful that the inter-Korean dialogue, launched at the level of Prime Ministers, will create favourable conditions for enhancing mutual confidence, reducing confrontation on the peninsula and attaining the ultimate objective of the reunification of Korea. 
Mongolia continues to favour the earliest possible solution of the Afghan problem. An immediate end must be put to the continuing bloodshed in that country and international efforts to that end should be intensified. In our view, the policy of national reconciliation and unity pursued by the Afghan Government paves the way for the opening of the inter-Afghan dialogue.
To our great regret, the situation in another area of the Asian continent - the Middle East - has been seriously aggravated by Iraq's open aggression against Kuwait. Mongolia fully supports the measures taken by the Security Council and a number of States to restore justice and the rights of the Kuwaiti people, which have been trampled upon. We consider that this problem should be resolved exclusively by political means.
The current explosive situation in the Persian Gulf has again clearly shown the need for an early settlement of the Arab-Israeli conflict in the Middle East. A just and comprehensive settlement of this problem can be achieved only on the basis of the recognition of the rights of all the peoples and countries of the region to exist and the implementation of the relevant resolutions of the United Nations.
Apart from specific regional problems, there are a number of regional issues of common concern in Asia.
There is a great disparity in the level of the development of the countries of the region. The process of integration among them is uneven and is, to a great extent, underdeveloped. Many countries of the Asia-Pacific region suffer from economic backwardness and from ecological and other serious problems.
The existing problems and conflicts can be resolved, first, through joint efforts on the part of interested parties and States of the region. In our view, therefore, it is highly important for the countries of the Asia-Pacific region to formulate their owe pattern of interaction, while taking into account the positive experience of other regions. Here, we should like to express our support for the Soviet idea of holding a widely representative forum of Asian States.
The resolution of a specific problem would, apparently, call for a specific approach - a specific group of participants and so on. Meanwhile, it is important to have a general, constructive background based on mutual confidence and understanding on a regional scale and, in our view, this involves mutual confidence and understanding on a regional scale. This would call for a display of good will and the development of broad co-operation on both a regional and a subregional basis.
9fe therefore welcome the emergence of various regional structures for co-operation. It is important that they should be open-ended. The establishment last year of the Asia-Pacific Economic Co-operation Organisation with the participation of 12 States was, in our view, a very important step in the development of Asia-Pacific integration. Mongolia is most interested in participating in the activities of that Organisation.
Believing in the importance of a regional approach to the solution of common problems, Mongolia last year made a proposal that, together, we should seek a mechanism for dialogue among the countries of the northern part of the Asia-Pacific region. I would emphasise here that we are not talking about the establishment of any kind of new organisational structure. We are merely suggesting the organisation of periodic meetings of representatives of the countries of the subregion at various levels. Such meetings would help, in our view, to identify the problems existing in the region and would suggest ways and means of resolving them. We view the implementation of our idea in the context of other initiatives put forward by other countries of the region and we will be glad to co-operate with interested parties. 
The proclamation of a new and independent Namibia bas undoubtedly been one of the most important event, of this year. This was a major achievement of the United Nations and of all democratic and anti-colonialist forces. It is symbolic that the elimination of the last major colonial stain on Earth coincides with the thirtieth anniversary of the Declaration on the Granting of Independence to Colonial Countries and People, which will be celebrated at this session of the General Assembly. We believe that this anniversary gives the entire international community a timely opportunity to sum up the activities of the United Nations on decolonisation.
Positive changes are also taking place in South Africa itself. He hope that the negotiations between the South African authorities and the African National Congress of South Africa will lead to positive results and to the ultimate elimination of the system of apartheid and the creation of a new democratic, non-racial State in the southern part of Africa.
The Mongolian People's Republic shares the deep concern expressed in the report of the Secretary-General on the work of the Organisation in regard to the difficult economic situation in the overwhelming majority of the developing countries.
We favour, above all, the intensification within the United Nations of a global dialogue on all the main components of world trade and economic relations. The convening this year of the special session of the General Assembly on economic issues and of the Second United Nation, Conference on the Least-Developed Countries we, of great importance.
In our opinion, the Declaration adopted at the special session and the global consensus, reached thereby on way, and means of developing international economic co-operation lay the foundations for a constructive dialogue with a view to the solution of world economic problems, above all those problems confronting the developing countries. The International Development Strategy for the Fourth United Nations Development Decade should greatly facilitate the solution of the problems outlined above.
One important task is the creation of an international environment for accelerating economic growth and securing the sustained development of the developing countries. In this context I should like to underline the importance of giving the developing countries broader access to the achievements of scientific and technical progress.
An early settlement in a spirit of justice and solidarity of the problems of external indebtedness and international trade would greatly help the developing countries to overcome the economic crisis. The Mongolian delegation shares the conclusions and recommendations contained in the report of the South Commission of the Group of 77.
The deterioration in the world ecological situation constitutes a serious international problem, one that requires close co-operation on both a global and a regional level. The Mongolian People's Republic hopes that the United Nations Conference on Environment and Development, to be held in Brazil in 1992, will become an important landmark in the efforts of States to preserve the ecosystem of our planet.
Mongolia welcomes the outcome of the World Summit for Children held recently at the United Nations. In our country appropriate measures will be taken to translate into practical action the spirit and provisions of the World Declaration on the Survival, Protection and Development of Children and its Plan of Action for the 19908, as well as the Convention on the Rights of the Child.
Mongolia today is experiencing a dynamic period of democratisation in its political, economic and spiritual life, a multiparty system has been established and is functioning. The first democratic and free elections have been held, a permanently functioning parliament has been set up. The presidential form of government has been introduced. Freedom of the press is being ensured. The right to emigrate freely and the right to freedom of religion and the performance of religious rites are being guaranteed. Many lost traditions and customs are being revived.
In its economic policy ray Government is placing primary emphasis on the social aspect, a programme is being drawn up for the transition to a market economy. The equality of various forms of property, including private property, will be guaranteed by law. An open economic policy is being pursued, a law has been adopted on foreign investment.
Mongolia has recently become a member of the Asian Development Bank. We are taking steps to join the International Monetary Fund, the World Bank and other international financial and economic institutions.
The country's foreign policy has been freed from ideological prejudices, a policy of non-alignment, a policy of maintaining friendly and equitable relations with any country, is being actively pursued. We advocate the principle of the non-deployment of troops and military bases on foreign territories. In accordance with a bilateral agreement, the withdrawal of the remaining part of Soviet troops from Mongolia will be completed by the summer of 1992.
We have undertaken the work of bringing our national legislation into conformity with our international obligations and of withdrawing reservations made earlier in regard to some multilateral treaties and conventions. I believe that this is in keeping with the task of ensuring the primacy of law and the objectives of the United Nations Decade of International Law proclaimed last year.
In conclusion, the Mongolian delegation expresses the hope that this forty-fifth session of the General Assembly will make its own contribution to the solution of the pressing issues of today and to the consolidation of positive trends in the world. We wish to pay a sincere tribute to the Secretary-General, Mr. Javier Peres de Cuellar, for his untiring efforts and outstanding public service in enhancing the peace-making role of our Organisation. We wish him all further success.
